DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on September 13, 2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on September 13, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant's arguments filed on September 13, 2021 have been fully considered but they are not persuasive.
Regarding the objections to the drawings, the Applicant’s arguments have been fully considered by the examiner. The Applicant argued that while 37 CFR §1.84(n) permits the use of legends and allows for an Examiner to require such legends when necessary to understand a drawing, such legends are generally not required and should be limited. In this case, the specification plainly explains what each box element is with a numerical label that is defined in the detailed description and thus it cannot reasonably be argued that legends are required for understanding of the drawings. 
The examiner respectfully disagreed. Other than 37 CFR 1.84(n), 37 CFR §1.84(o) further stated that suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. In other words, without labeling the empty block pertaining elements (1-5, 9, and 10) shown in Figure 1, elements (3, 9, 10, 41, 44, 61, 62, 63b, 63c, 71a, and 74a) shown in Figure 2, 
Applicant also failed to address the drawing objected under 37 CFR 1.83(a) such that the drawings must show every feature of the invention specified in the claims. For example, the “radio-frequency amplifier” recited in claim 8 must be shown or the feature(s) canceled from the claim.  
Regarding the rejections of claims 1-3, 6, 7, 9, 11-13, 15, 16, 18, and 19 under 35 U.S.C. 102, the Applicant’s arguments have been fully considered by the examiner. The Applicant argued Nast was commonly owned by Applicant at the time of filing because Novero Dabendorf GmbH was purchased by Laird PLC and then was renamed as Laird Dabendorf GmbH. Accordingly, Nast cannot be considered prior art pursuant to 35 USC § 102(b)(2)(C). Given the rejection depends on Nast as prior art, the current rejection cannot be maintained and all claims appear to be patentable over the references of record that can be cited as prior art. 
The examiner respectfully disagreed. Although the rejection is based on Nast of US 2017/0214426 A1, as pointed out in the previous Office action, the US application 15/326723 or US 2017/0214426 A1 claimed the foreign application DE 10 2014 213933 and had been published on January 21, 2016 which is published more than one year before filling date on November 06, 2017 of the Germany foreign application 10 2017 219 690.4. Therefore, DE 10 2014 213933 or Nast can be considered as prior art and the rejections of claims 1-3, 6, 7, 9, 11-13, 15, 16, 18, and 19 are remain rejected.

Drawings
The drawings are objected to because the block pertaining elements (1-5, 9, and 10) shown in Figure 1, elements (3, 9, 10, 41, 44, 61, 62, 63b, 63c, 71a, and 74a) shown in Figure 2, and similar block elements shown in Figures 41-4c, 5a, and 5b need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o).  For example, a descriptive label of “Control Unit” should be inserted into Figure 1 to properly describe element (3).  Further, the switch position of the switch 43 shown in Figure 4c should be positioned to 42c as stated in paragraph [0088] of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an  amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radio-frequency amplifier” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1, line 7, “the detector unit,” should be “the detector unit;”.
Claim 17, line 3, the term “for example” should be deleted from the claim.
.
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission unit configured to receive … the terminal”; “a signal splitting unit configured to divide … a second signal part”; “a control unit configured to adjust … the detector unit”; and “an amplification unit configured to amplify at least the second signal part” limitations in claim 19, and similar generic placeholders are also recited in the method claims 1, 13-15, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nast et al. (US 2017/0214426 A1), hereinafter “Nast” or DE 10 2014 213933 A1 which was a foreign priory application of  US application 15/326723 or US 2017/0214426 A1 published on January 21, 2016 and was cited in the IDS filed on June 11, 2020, but no English translation was provided, it also used to reject some of the claims in the search report of the PCT/EP2018/080305. 
Regarding claim 19, a circuit (signal coupling apparatus 1 in Figure 1) for amplifying radio signals between a terminal (mobile radio telephone 3) and an antenna (11) or an antenna connection, comprising:
a transmission unit (interface 5) configured to receive a transmission signal from the terminal; 
a signal splitting unit (splitter 18) configured to divide the transmission signal into at least a first signal part (to the filter element 6) and a second signal part (to the switch 20);

a control unit (control and evaluation device 19) configured to adjust the signal routing for the second signal part in an amplification unit (amplifier devices 7a-7e) based on the frequency range determined by the detector unit; and 
the amplification unit configured to amplify at least the second signal part.
Regarding claim 1, claim 1 is a method claim and recites features similar to the apparatus claim 19 for the similar reasons described in claim 19 above.
Regarding claim 2, wherein the transmission signal from the terminal (3) is clearly received via a radio interface (5).
Regarding claim 3, wherein splitting the transmission signal divides comprises splitting a transmission signal power using a splitter (18).
Regarding claim 6, wherein the determined frequency range corresponds to a frequency range of a radio standard, in particular a mobile radio standard and/or a standard for local wireless networks, such as a GSM standard, a UMTS standard, and a LTE standard stated in paragraphs [0117], [0123], and [0124].
Regarding claim 7, wherein the determining the frequency range of the first signal part is carried out continuously since the signal coupling apparatus (1) is operated in duplex or bidirectional.

Regarding claim 11, as applied to claim 9, wherein the signals applied sequentially to the power detector are each converted into a DC voltage (analog voltage, paragraph [0115]), and the comparison is made using the converted signals.
Regarding claim 12, wherein adjusting the signal routing for the second signal part in the amplification unit comprises switching the signal branches having one or more amplifiers (7a-7e) designed for the determined frequency range.
Regarding claim 13, wherein not only signals transmitted by the terminal but also signals received from the antenna or at the antenna connection are amplified by the amplification unit (7a-7e).
Regarding to claim 15, since the mobile radio telephone (3) continuously transmits the transmission signals to the antenna (11), so after adjustment of the signal routing for the second signal part in the amplification unit and during amplification of at least the second signal part by the amplification unit, the method further comprises:
receiving a further transmission signal from the terminal;
dividing the further transmission signal into at least a first further signal part and a second further signal part;
applying the first further signal part to the signal branches of the detector unit; and 

Regarding claim 16, wherein the sequential application of the signal branches of the detector unit is carried out by switching (by the switch unit S) the signal branches of the detector unit to the power detector (26).
Regarding claim 18, furthermore comprising adjusting the signal amplification for the second signal part in the amplification unit (7a-7e) based on the power determined by the detector unit.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being obvious over Nast or DE 10 2014 213933 A1.
Regarding claim 4, also Nast does not explicitly show or teach that the first signal part of the transmission signal of the terminal has a lower power than the second signal part, Nast teaches that the sub-arms TZ1-TZ5 in the second signal part do not have the same different frequency ranges than the arms E1-E5 in the first signal part (paragraph [0117]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide different power of frequency ranges, such as a lower power for the first signal part then the second signal part in order to save energy or costs for at least parts of Nast’s coupling apparatus (1).

Regarding claim 10, as shown in Figure 2 of the alternative coupling circuit 1, there are two switch signals (A1 and AZ) being generated to the detector device (26), in other words, it is not now to a person having ordinary skill in the art to make the  determination of a frequency range of the first signal part comprises comparing the signal power of a first one of the signals applied sequentially to the power detector (26) with a second one of the signals applied sequentially to the power detector (26), for example, in order to obtain a signal ratio of the two switch signals to the control and avaluation device (19) for further determination to control the power of the amplifiers (7a-7e).
Regarding claim 14, also Nast does not explicitly show or teach that the amplification of at least the second signal part by means of the amplification unit (7a-7e) is designed such that an attenuation of the signal transmission between the terminal (3) and the antenna (11) or the antenna connection is compensated, it is not now to a person having ordinary skill in the art to that the amplification unit (7a-7e) is designed such that an attenuation of the signal transmission between the terminal (3) and the 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nast or DE 10 2014 213933 A1 as applied to claim 7 above, and further in view of Vice et al. (US 2010/0195547 A1), hereinafter “Vice”.
Regarding claim 8, as applied to claim 7, Nast fails to show or teach that the signal branches of the detector decide (26) is designed for different frequency ranges each include one or a common radio-frequency amplifier.
Vice teaches that a power dector being configured to receive multiple radio frequency (RF) signals from multiple power amplifiers having different frequency and power level ranges (paragraph [0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Vice to modify Nast’s detector device (26) to include multiple power amplifiers within the detector device or external to the detector device in order to detect the different frequency ranges having different frequency and power level ranges of the coupling apparatus (1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Young T. Tse/Primary Examiner, Art Unit 2632